Citation Nr: 1147241	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-07 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his stepson



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in September 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the September 2011 hearing, the Veteran indicated his desire to withdraw his appeal seeking service connection for an diabetes mellitus, type II.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In September 2011, the Veteran testified during a Video Conference Hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The Veteran stated that he wished to withdraw the issue of entitlement to service connection for diabetes mellitus, type II.  Because this statement was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as the Veteran's withdrawal of the Substantive Appeal as to this issue.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant has withdrawn the appeal of the issue of entitlement service connection for diabetes mellitus, type II and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for diabetes mellitus, type II and it is dismissed.


ORDER

Entitlement to service connection for diabetes mellitus, type II associated with herbicide exposure is dismissed.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for right ear hearing loss.

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that he currently suffers from right ear hearing loss due to noise exposure during active military service.  Specifically, he alleges that his exposure to loud noise from bomb explosions and gunfire, is the cause of his right ear hearing loss.

VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  ("[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.").  See id.

Initially, the Board notes that the Veteran was provided with a VA audiological examination in September 2009.  The examiner noted that there were no private or VA records to review.  The Veteran reported that he began to have hearing problems three to five years after separation from military, which gradually progressed.  After audiological testing was performed, the VA examiner diagnosed the Veteran with severe to profound sensorineural hearing loss in the right ear.  The VA examiner concluded that based upon no STS present for either ear, which was documented in the service medical records, it was not likely that the current hearing loss was related to military service.  The Board finds that this examination report is not competent for rating purposes.

The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  See 38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  

Furthermore, the Board is without medical expertise to determine if the Veteran's right ear hearing loss is related to service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Additionally, the Board notes that the VA examiner did not review all of the pertinent private medical records when forming his opinion as to the etiology of the Veteran's right ear hearing loss.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Therefore, another VA audiological examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of right ear hearing loss since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his trouble hearing.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

Lastly, the Board finds that a remand is necessary to obtain any outstanding private treatment records with respect to the Veteran's claim of entitlement to service connection for right ear hearing loss.  During the September 2011 Video Conference Hearing, the Veteran reported that he was received treatment from a specialist for his hearing loss condition shortly after being discharged from service.  However, these private treatment records have not yet been associated with the claims file.  As these private treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed right ear hearing loss.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Additionally, the AMC/RO should schedule the Veteran for a new VA audiological examination with an appropriate expert to determine the nature and etiology of his currently diagnosed right ear hearing loss.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  

The VA examiner should state whether it is at least as likely as not that the Veteran's right ear hearing loss had its onset in service or is related to any in-service disease, event, or injury, to include exposure to loud noises from bomb explosions and gunfire.  

In offering these opinions, the examiner should specifically acknowledge and discuss the Veteran's duties in-service, any possible noise exposure post-service, private audiological records, the September 2009 VA examination report, the September 2011 hearing transcript, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements, to include incidents of in-service noise exposure, when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


